29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John NEYLON;  Rande S. Neylon, Appellants,v.LAKE SUPERIOR SCHOOL, DISTRICT NO. 381;  Gordon Klein,individual and in their representative capacity;  RogerKoster, individually and in their representative capacity;Richard Coughlin, individually and in their representativecapacity;  City of Two Harbors;  Two Harbors PoliceDepartment;  Richard Hoganson, individually and in hisrepresentative capacity, Appellees.
No. 93-3457.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1994.Filed:  July 1, 1994.

Before BOWMAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Plaintiffs-appellants John M. Neylon and Rande S. Neylon seek reversal of the order of the District Court1 granting summary judgment for the defendants on plaintiffs' 42 U.S.C. Sec. 1983 claims and dismissing their state law claims without prejudice.  The lawsuit has its origin in a dispute over two broken hockey sticks and plaintiffs' refusal to return their son's hockey equipment, which was school district property, until the school district paid for the hockey sticks.


2
Having carefully reviewed the case and having considered the issues raised in this appeal, we conclude that no error of law appears and that an opinion by this Court would lack precedential value.  Accordingly, on the basis of the District Court's well- reasoned opinion, we affirm, without further discussion, the entry of summary judgment.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Harry H. MacLaughlin, Senior United States District Judge for the District of Minnesota